TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED JANUARY 8, 2021



                                     NO. 03-20-00409-CR


                                Bo Michael Dresner, Appellant

                                                v.

                                    State of Texas, Appellee




        APPEAL FROM THE 207TH DISTRICT COURT OF HAYS COUNTY
        BEFORE CHIEF JUSTICE BYRNE, JUSTICES BAKER AND SMITH
    DISMISSED FOR WANT OF JURISDICTION-- OPINION BY JUSTICE SMITH




This is an appeal from the order denying a pretrial request for bond reduction entered by the trial

court. Having reviewed the record, it appears that the Court lacks jurisdiction over this appeal.

Therefore, the Court dismisses the appeal for want of jurisdiction. Because appellant is indigent

and unable to pay costs, no adjudication of costs is made.